Citation Nr: 0525584	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  99-10 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to a rating in excess of 20 percent for a low 
back disability.  

2.	Entitlement to a rating in excess of 10 percent for a 
right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty from June 1981 to September 
1984 and from December 1985 to July 1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1999 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran appealed the initial evaluations 
assigned for each disorder.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

By rating decision dated in January 2005, the RO increased 
the evaluation of the veteran's right knee disorder to 10 
percent, effective the date of the initial award of service 
connection.  The veteran has not indicated that he is 
satisfied with this increase.  The case was remanded by the 
Board in September 2003.  


FINDINGS OF FACT

1.	Prior to September 2002, the veteran's low back disability 
with intervertebral disc syndrome (IBS) was manifested by 
limitation of flexion to 75 degrees, limitation of extension 
to 15 degrees, intermittent muscle spasm, and left sciatic 
neuropathy with left leg atrophy.  

2.	Subsequent to September 2002 and in October 2004, the 
veteran's low back disability with IBS was manifested by 
limitation of extension to 20 degrees and flexion to 80 
degrees, with combined range of motion less than 120 degrees, 
with moderately severe sciatic nerve paralysis.   

3.	A right knee disorder is manifested by arthritis in the 
right knee with flexion limited to 100 degrees and additional 
other disability that is productive of mild impairment of the 
knee.  



CONCLUSIONS OF LAW

1.  For the period prior to September 23, 2002, the criteria 
for an initial evaluation of 40 percent for a low back 
disability, but no higher, are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5293 
(2002).  

2.  For the period from September 23, 2002 to September 25, 
2003, the criteria for an evaluation of 40 percent for a low 
back disability, but no higher, are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.71a, 4.124a, Diagnostic 
Code 5285, 5286, 5293, 8520 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

3.  For the period beginning September 26, 2003, the criteria 
for an evaluation an evaluation of 40 percent for a low back 
disability, but no higher, are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, 4.124a, Diagnostic Codes 5235-5243, 
8520; 38 C.F.R. §§ 3.321, 4.71a, 4.124a, Diagnostic Codes 
5285, 5286, 5293, 8520 (2004).  

4.	The criteria for a rating of 10 percent for right knee 
arthritis have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004). 

5.	The criteria for a separate rating of 10 percent for other 
impairment of the right knee have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claims, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C.  § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
reviewed by the RO.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond.  For these reasons, to decide the 
appeal would not be prejudicial error to the claimant. 

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the RO notified the appellant of the requirements 
necessary to establish his claims in the statement of the 
case and supplemental statements of the case.  In addition, 
the veteran was furnished a letter in July 2004 that provided 
notification of the information and medical evidence 
necessary to substantiate these claims, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit information 
regarding any evidence that is believed to pertain to the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2004); Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of his 
claims and had the opportunity for a hearing on appeal.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

An examination was conducted by VA in April 1998.  At that 
time, the veteran indicated that he had had intermittent low 
back pain and sciatica over the last four years of his 
military service.  He also complained of pain in the right 
knee, and indicated that both his low back and knee pain had 
been aggravated by jumps from a helicopter.  

Examination at this time showed range of motion of the right 
knee to be from 0 degrees extension to 135 degrees flexion.  
Flexion of the lumbosacral spine was to 75 degrees and 
extension to 15 degrees.  Straight leg raising was positive 
on the left.  The diagnoses were low back pain and right knee 
injury in the past, no problem now.  

Medical records from a private facility, dated from December 
1999 to May 2000, have been received.  On orthopedic 
evaluation in December 1999, it was noted that the veteran 
had complaints of right knee and low back pain, among pain in 
other joints.  On examination of the low back, it was noted 
that he had left sided sciatica that was mostly down the 
posterior aspect of the leg and associated with some sense of 
weakness in the leg.  He had pain in the left hip that was 
associated with left back pain.  He some atrophy of the left 
leg muscles.  Regarding the right knee, it was reported that 
he had difficulty going up and down stairs and that his knee 
hurt after sitting for long periods of time.  He stated that 
most of the pain was in the front of the knee.  On 
examination, straight leg raising tests were negative on both 
sides.  Reflexes were 2+ at the ankle and patella tendon on 
each side.  There was no tenderness over the sciatic notch on 
the left and no tenderness directly over the spine.  The 
veteran was able to toe and heal stand without difficulty.  
Examination of the right knee showed range of motion to be 
from 0 degrees extension to 95 degrees flexion.  There was 
medial and joint line tenderness to palpation.  There was 
severe patellofemoral pain to palpation.  There were no 
abnormalities to patella tracking.  The pertinent impressions 
were chronic knee patellofemoral pain syndrome, and chronic 
sciatica on the left side.  

Examination of the low back performed at the private facility 
in January 2000 showed that the reflexes in the lower 
extremities were symmetric.  There were no motor neuron signs 
and no motor deficits.  He had decreased sensation in the 
left L5-S1 dermatome.  Forward flexion was more uncomfortable 
than extension.  Left lateral bending aggravated his back 
symptoms as well.  Prone extension did not give any 
additional relief.  Straight leg raising was negative.  The 
impressions were of an apparent neurologic deficit in the L5 
or S1 distribution.  An MRI evaluation performed in May 2000 
found mild degenerative disc disease at L3-4, L4-5, and L5-
S1, with no significant central canal or neural formamina 
stenosis identified.  

The veteran testified at a hearing on appeal in August 2000.  
At that time, he related that he had constant pain in his 
right knee, which was exacerbated by such activities as 
climbing stairs.  He also said that he had significant, 
constant low back pain.  Both joint pains were exacerbated by 
prolonged sitting or standing.  He stated that he was unable 
to function without the use of pain medication.  

An examination was conducted by VA in October 2004.  At that 
time, it was noted that the veteran did not use an assistive 
device for ambulation, but had an antalgic gait, with obvious 
pain in the right knee on ambulation.  He stated that he had 
flare-ups that occurred every day in the right knee and low 
back.  They got worse as the day went on, if he had extended 
standing or sitting.  He stated that this was a persistent 
problem and that he was not able to hold down a full time job 
as a result.  

On examination of the lumbar spine at this time, range of 
motion was forward flexion to 80 degrees, extension to 20 
degrees, lateral rotation to 30 degrees on the right and 
left, and lateral bending to 20 degrees to the left and 
right.  He had a positive straight leg raise on the left 
side.  The lower extremities motor strength was 5/5 in all 
areas.  Patellar and Achilles reflexes were 2+ and 
symmetrical.  Sensory examination was intact to all 
distributions in both lower extremities.  No clonus was 
present in either lowered extremity.  The low back was 
painful throughout the range of motion.  

On examination of the right knee, range of motion was from 0 
degrees extension to 100 degrees flexion, and was painful 
throughout.  There was positive Lachman's and a positive 
pivot shift.  There was also grinding of the patellofemoral 
joint on flexion throughout the range of motion.  The knee 
was stable to varus and valgus stress at 0 and 30 degrees.  
McMurray's examination was negative, but he did have pain on 
any manipulation of the right knee, particularly located in 
the patellofemoral joint.  The posterior drawer sign of the 
right knee was negative.  

X-ray studies of the low back revealed mild disc degeneration 
and desiccation of L3-4, L4-5, and L5-S1, with a posterior 
bulge at L3-4 and L4-5.  A focal depression of the superior 
S1 endplate was consistent with a Schmorl nodule.  There was 
no evidence of spinal canal stenosis.  Studies of the right 
knee showed mild osteoarthritic changes of the right knee in 
the patellofemoral joint region.  

The impressions were that the veteran has degenerative disc 
disease of the lower lumbar spine.  The veteran was not able 
to carry on a full-time job due to pain in the lower back 
(that shot down the left leg).  He did not have a normal 
gait, but did not have an assistive device.  He was able to 
work part-time for his spouse.  There was no additional 
limitation following repetitive use, but did get fatigue and 
incoordination with repetitive use of the lumbar spine and 
right knee.  He had no obvious spasm of the lower lumbar 
spine or tenderness on palpation to any specific area, just 
global tenderness with palpation.  There was no motor 
weakness of the lower extremities found on the neurologic 
examination, including the sensory and motor examination or 
reflexes.  Over the last 12 months, incapacitating episodes 
were as previously described.  

Regarding the right knee, the diagnosis was of patellofemoral 
syndrome with anterior cruciate ligament instability of the 
right knee.  The examiner stated that the veteran was clearly 
functionally impaired due to the low back and right knee and 
he had difficulty sitting position for any length of time or 
a standing position.  He had to always kind of be moving 
around to keep himself loose and from stiffening up.  All 
range of motion was accompanied with pain, but the veteran 
had full strength in his bilateral lower extremities and low 
back.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R.§ 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

The veteran's low back disability was originally rated 
pursuant to Diagnostic Codes 5003 and 5293, which contemplate 
degenerative arthritis and intervertebral disc syndrome (IDS) 
of the lumbar spine.  Under the criteria in effect prior to 
September 23, 2002, IDS that is postoperative, cured, 
warrants a noncompensable evaluation; IDS that is mild 
warrants a 10 percent evaluation; IDS that is moderate with 
recurring attacks warrants a 20 percent evaluation; IDS that 
is severe, with recurring attacks with intermittent relief 
warrants a 40 percent evaluation; and IDS that is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief warrants 
a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  

The regulations regarding the evaluation of IDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during 
the past 12 months (40 percent); with incapacitating 
episodes having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months (20 percent); 
and with incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.  Id.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  

The schedule for rating disabilities of the spine, including 
IDS and degenerative arthritis of the spine, was revised 
effective September 26, 2003.  These regulations have been 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004).  The General Rating Formula for Diseases and Injuries 
of the Spine provides as follows  (for diagnostic codes 5235 
to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.  

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes remains as stated above and was not 
changed in September 2003.

The VA General Counsel has held that where a law or 
regulation changes during the pendancy of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

Review of the record shows that the veteran's low back 
disorder is currently manifested by IDS that limits flexion 
to 80 degrees and extension to 20 degrees.  The veteran also 
has occasional muscle spasm and sciatic pain down his left 
leg.  It was noted that the veteran has episodes of pain that 
interfere with his ability to maintain full employment.  

Under the criteria in effect prior to September 2002, the 
manifestations are believed to have warranted an evaluation 
of 40 percent, based upon the sciatic pain, limitation of 
motion and muscle spasm.  A rating in excess of 40 percent 
has not been shown, as pronounced symptoms with little 
intermittent relief have not been demonstrated.  

Subsequent to September 2002; however, the criteria for a 40 
percent rating were no longer met.  The veteran is not shown 
to have incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  The Board finds that the 40 percent evaluation may 
be nevertheless maintained as the limitation of motion of 
the low back and the sciatic neuropathy may be each 
separately rated as 20 percent.  In this regard, it is noted 
that limitation of motion of the lumbar spine, prior to 
September 2003, warrants a 20 percent evaluation for 
moderate disability or a 40 percent rating for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The evidence of record also indicates a left S1 
radiculopathy.  Accordingly, the Board will evaluate the 
veteran's chronic neurological manifestations pursuant to 
Diagnostic Code 8520.  Under this provision, complete 
paralysis of the sciatic nerve; the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of the knee weakened or (very rarely) lost warrants 
an 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  Incomplete paralysis of the sciatic nerve is 
evaluated as follows: severe, with marked muscular atrophy 
(60 percent); moderately severe (40 percent); moderate (20 
percent); and mild (10 percent).  Id.  

The examinations of record do not indicate complete paralysis 
of the sciatic nerve.  But pain, weakness and some atrophy in 
the left leg to a moderate degree were demonstrated on 
examination by the veteran's physician and, to a lesser 
extent, on VA examination in 2004.  As such, the Board finds 
that a 20 percent evaluation on the basis of neurologic 
evaluation may be assigned.  Thus, it is found that the 
veteran has a moderate impairment of his range of motion, as 
shown by limitation of flexion to 80 degrees and extension to 
only 20 degrees and moderately severe impairment of the 
sciatic nerve.  The range of motions listed do not equate to 
severe limitation of motion, particularly since forward 
flexion of 80 degrees approaches normal motion for this 
joint.  The 20 percent evaluation for orthopedic 
manifestations (moderate limitation of motion of the lumbar 
spine) and a 20 percent evaluation for chronic neurologic 
manifestations (moderately severe incomplete paralysis of the 
sciatic nerve) combine to a 40 percent evaluation under the 
Combined Ratings Table at 38 C.F.R. § 4.25 (2004).  

For the period beginning September 26, 2003, IDS is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2004).  

As indicated, the veteran is receiving a combined 40 percent 
evaluation for his low back disability and a higher 
evaluation is not available based on incapacitating episodes.  

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  As previously 
discussed, the Board determined that the objective neurologic 
manifestations associated with the veteran's IDS warrant a 20 
percent evaluation, and no more, pursuant to Diagnostic Code 
8520.  On examination in February 2003, forward flexion was 
to 80 degrees and combined range of motion of the 
thoracolumbar spine was to only 100 degrees.  The new 
criteria are not more favorable to the veteran.  

Given the 20 percent evaluation assigned by the Board for 
neurologic abnormalities, entitlement to a combined rating in 
excess of 40 percent would require a 40 percent evaluation 
for orthopedic manifestations.  Under the General Rating 
Formula, a 40 percent evaluation is warranted when there is 
limitation of motion of the thoracolumbar spine of 30 degrees 
or less, or favorable ankylosis of the spine.  On review, 
there is no medical evidence of favorable ankylosis or of 
limitation of motion to only 30 degrees.  Therefore, an 
evaluation in excess of 40 percent is not warranted under the 
rating criteria currently in effect.  The medical evidence 
clearly supports this finding.

As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for his low back disability 
beyond 40 percent, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002).

Regarding the veteran's right knee disability, it is noted 
that he has been rated as 10 percent disabling under the 
provisions for other impairment of the knee.  For mild 
impairment of the knee, with recurrent subluxation or lateral 
instability, a 10 percent rating is warranted; a 20 percent 
rating requires moderate impairment.  38 C.F.R. § 4.71a, Code 
5257.  This impairment of the knee is manifested by a 
positive Lachman's sign and a positive pivot shift.  There 
was also grinding of the patellofemoral joint on flexion 
throughout the range of motion.  However, the knee was stable 
to varus and valgus stress at 0 and 30 degrees such that more 
than mild other impairment is not demonstrated.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

Regarding the veteran's right knee disability, it is evident 
from the record that there is impairment of the knee caused 
by both arthritic involvement and the other impairment of the 
knee.  In cases where there are distinct disabilities caused 
from arthritis of the knee as well as other impairment of the 
knee, separate evaluations may be assigned.  See VAOPGCPREC 
23-97.  If a rating is assigned under the provisions for 
other knee impairment (38 C.F.R. § 4.71a, Code 5257) a 
separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98.

The provisions of 38 C.F.R. § 4.14 prohibit the evaluation of 
the same disability under various diagnoses.  However, in 
VAOPGCPREC 23-97 (July 1, 1997), the General Counsel 
concluded that Diagnostic Code 5257 provides for evaluation 
of instability of the knee without reference to limitation of 
motion.  The terms of Diagnostic Code 5003, on the other 
hand, refer not to instability but to x-ray findings and 
limitation of motion "under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.)."  
The General Counsel concluded that the reference to "DC 5200 
etc." associates Diagnostic Code 5003 with the diagnostic 
codes involving limitation of motion.  Since Diagnostic 
Code 5257 is not among those codes, it is not thereby 
associated with Diagnostic Code 5003.  See also Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Thus, the General Counsel, 
noting the Court's determination in Esteban v. Brown, 
9 Vet. App. 259, 261-62 (1994), indicated that Court 
precedent supports the availability of separate ratings under 
Diagnostic Code 5257 and Diagnostic Code 5003.  Nevertheless, 
the General Counsel opinion also noted that a separate rating 
"must be based upon additional disability."  Where 
additional disability is shown, the General Counsel noted 
that a veteran rated under Diagnostic Code 5257 can also be 
compensated under Diagnostic Code 5003 and vice versa.  

In reaching this decision, the Board must also consider the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004) and the 
Court's determination in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the Court has held that all complaints of 
pain fatigability, etc., shall be considered when put forth 
by the veteran.  However, in order for the veteran to 
prevail, there must be some objective evidence to support the 
complaints of functional loss due to pain.

In this case, the Board finds that a separate rating of the 
veteran's service-connected disability under Diagnostic 
Code 5003 is warranted.  There is medical evidence, in 
particular the detailed reports cited above, which 
demonstrates that in addition to the long-standing residuals, 
the veteran has arthritis of the knee with associated pain 
and limitation of motion due to this pain.  The Board thus 
believes that the arthritis constitutes a distinct disability 
that may be separately awarded a 10 percent evaluation under 
Diagnostic Code 5003.  

The veteran has limitation of motion of the right knee that 
is caused by arthritis that is not compensable under the 
diagnostic codes for limitation of flexion and extension of 
the knee joint.  This limitation of motion may be assigned a 
10 percent rating that is separate from the disability caused 
by the other impairment of the knee that has been rated at 10 
percent.  As such, a combined 20 percent rating is warranted 
for the overall disability of the knee.  The medical 
evidence, as whole, provides only negative evidence against 
higher evaluations. 

ORDER

Entitlement to a rating in 40 percent for the low back 
disability with intervertebral disc disease is granted, 
subject to the regulations governing payment of monetary 
awards.  

Entitlement to a rating of 20 percent for a right knee 
disorder is granted, subject to the regulations governing 
payment of monetary awards.  


	                        
____________________________________________
	JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


